ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1972-07-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICATION FOR REVIEW OF JUDGEMENT
No. 158 OF THE UNITED NATIONS
ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

ORDER OF 14 JULY 1972

1972

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

DEMANDE DE RÉFORMATION DU JUGEMENT
N° 158 DU TRIBUNAL ADMINISTRATIF
DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 14 JUILLET 1972
Official citation:
Application for Review of Judgement No. 158 of
the United Nations Administrative Tribunal, Order
of 14 July 1972, L.C.J, Reports 1972, p. 9.

Mode officiel de citation:

Demande de réformation du jugement n° 158 du
Tribunal administratif des Nations Unies, ordonnance
du 14 juillet 1972, C.I.J. Recueil 1972, p. 9.

 

Sales number 3 6 5
N° de vente:

 
{4 JULY 1972

ORDER.

APPLICATION FOR REVIEW OF JUDGEMENT No. 158
OF THE UNITED NATIONS ADMINISTRATIVE TRIBUNAL

(REQUEST FOR ADVISORY OPINION)

DEMANDE DE REFORMATION DU JUGEMENT N° 158
DU TRIBUNAL ADMINISTRATIF DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

14 JUILLET 1972

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1972 1972
14 juillet
14 juillet 1972 Rôle général

DEMANDE DE RÉFORMATION DU JUGEMENT
N° 158 DU TRIBUNAL ADMINISTRATIF
DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: Sir Muhammad ZAFRULLA KHAN, Président; M. AMMOUN,
Vice-Président: sir Gerald FITZMAURICE, MM. PADILLA NERVO,
Forster, Gros, BENGZON, PETREN, LACHS, ONYEAMA, DILLARD,
IGNACIO-PINTO, DE CASTRO, MOROZOV, JIMENEZ. DE ARECHAGA,
Juges; M. AQUARONE, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 66, paragraphe 2, du Statut de la Cour,

Rend l'ordonnance suivante:

Considérant que le 20 juin 1972 le Comité des demandes de réformation
de jugements du Tribunal administratif des Nations Unies a adopté une
décision ainsi congue:

4
DEMANDE DE RÉFORMATION (ORDONNANCE 14 VII 72) 10

«Le Comité des demandes de réformation de jugements du
Tribunal administratif a décidé que la demande de réformation du
jugement n° 158 du Tribunal administratif, rendu à Genève le
28 avril 1972, reposait sur des bases sérieuses au sens de l’article 11
du statut du Tribunal.

En conséquence, le Comité prie la Cour internationale de Justice
de donner un avis consultatif sur les questions suivantes:

1. Le Tribunal a-t-11 omis d'exercer sa juridiction ainsi que le
soutient le requérant dans sa demande présentée au Comité des
demandes de réformation de jugements du Tribunal administratif
(A/AC.86/R.59)?

2. Le Tribunal a-t-il commis, dans la procédure, une erreur essen-
tielle qui a provoqué un mal-jugé, ainsi que le soutient le requérant
dans sa demande présentée au Comité des demandes de réformation
de jugements du Tribunal administratif (A/AC.86/R.59)? »

Considérant que copie certifiée conforme des textes français et anglais
de la susdite décision a été transmise à la Cour par une lettre du Secrétaire
général de l'Organisation des Nations Unies du 28 juin 1972 enregistrée
au Greffe le 3 juillet 1972;

Considérant que, dans cette lettre, le Secrétaire général a déclaré:

«ainsi que le requiert le paragraphe 2 de I’article {1 du statut du
Tribunal administratif des Nations Unies, je prendrai les dispositions
voulues pour transmettre à la Cour toute opinion que la personne
ayant soumis une demande au Comité des demandes de réformation de
jugements du Tribunal administratif jugerait bon de présenter »,

La Cour

Fixe au 20 septembre 1972 la date d’expiration du délai dans lequel
des exposés écrits pourront être présentés conformément à l’article 66,
paragraphe 2, du Statut de la Cour;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, La Haye, le quatorze juillet mil neuf cent soixante-douze.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier.
(Signé) S. AQUARONE.
